Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,555,296 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Each independent claim identifies the uniquely distinct features:
regarding claims 1, 7 and 13: the at least two configurations of control channel time-frequency resource units comprise a first configuration and a second configuration, wherein a control channel time-frequency resource unit of the first configuration occupies one orthogonal frequency division multiplexing symbol (OFDM) in a time domain and a reference signal for demodulating the first control channel with the first configuration is located on the one OFDM symbol under the first configuration, and wherein a control channel time-frequency resource unit of the second configuration occupies at least two OFDM symbols in the time domain and a reference signal for demodulating the first control channel with the second configuration is located on at least one of the at least two OFDM symbols under the second configuration.

The closest prior art, including newly cited references (see PTO-892) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416